Citation Nr: 0735978	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability, to include 
delusional disorder and schizophrenia, has been received.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1988, and from March 1992 to October 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that declined 
to reopen a claim for service connection for a delusional 
disorder, on the basis that new and material evidence had not 
been received; and denied entitlement to TDIU benefits.  The 
veteran timely appealed.

In October 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The issues of service connection for a psychiatric 
disability, to include delusional disorder and schizophrenia, 
as reopened below, and entitlement to TDIU benefits are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative when further action is required of them.


FINDINGS OF FACT

1.  In September 1999, the RO declined to reopen the 
veteran's claim for service connection for a psychiatric 
disability. 

2.  Additional evidence not previously considered by the RO 
at the time of the September 1999 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric 
disability, to include delusional disorder and schizophrenia; 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1999 decision, declining to reopen the 
veteran's claim for service connection for a psychiatric 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  The evidence received since the RO's September 1999 
denial is new and material, and the claim for service 
connection for a psychiatric disability, to include 
delusional disorder and schizophrenia, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for a psychiatric disability, to include delusional disorder 
and schizophrenia, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

II.  Petition to Reopen

The veteran's original claim for service connection for a 
delusional disorder was denied by the RO in August 1993.  In 
September 1999, the RO found no new and material evidence to 
reopen the veteran's claim for service connection for a 
psychiatric disability.    

Evidence of record at the time of the last final denial in 
September 1999 included service medical records, the report 
of a February 1993 VA examination, a VA hospital discharge 
summary from Murfreesboro in March 1991, medical evaluations 
received from the Social Security Administration in November 
1998, and the report of an August 1999 VA examination.

The service medical records include a June 1992 medical board 
report, showing a diagnosis of delusional disorder during the 
veteran's second period of active duty.  

Records received from the Social Security Administration 
reflect that the veteran had been diagnosed with 
schizophrenia in the spring of 1990.  

Based on the evidence of record, the RO concluded that the 
evidence did not show a psychiatric disability due to or as a 
result of military service, and that the veteran's second 
period of active duty was noted as an "enlistment error."  
The veteran was notified of this decision in October 1999, 
and he did not file a timely appeal.

As there was no timely appeal, the RO's September 1999 
decision to decline reopening of the veteran's claim for 
service connection for a psychiatric disability is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in April 2003.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 1999 consists of 
records showing treatment for a personality disorder in 
October 1989, and that the veteran reportedly had no prior 
mental health treatment; a December 2000 medical statement by 
J. Michael Graves, M.D., opining that the veteran had a 
mental illness before 1990 due to symptoms of paranoia and 
delusional thoughts that occurred, as reported by the 
veteran; records showing that the veteran underwent 23 days 
of foreign internal defense training (military) from July to 
August 1990; records showing that the veteran received 
treatment from the Lawrence County Mental Health Center since 
December 1990, when diagnosed with schizophrenia, paranoid 
type; hospital discharge summaries, showing an Axis I 
diagnosis of schizophrenia, paranoid type, in 1998 and 2004; 
an October 2005 medical opinion by Douglas A. Mays, MS.Ed.; 
letters in support of the veteran's claim from his mother, 
sister, and a former soldier; and various outpatient 
treatment records. 

Dr. Mays opined that it is more likely than unlikely that the 
veteran evinced an extended prodromal phase of his psychotic 
disorder during his initial enlistment in the U.S. Army 
between 1986 and 1988, and to 1990; that it is more likely 
than unlikely that specific active psychotic symptoms emerged 
when he was at the age of 22 in 1990; and that it is more 
likely than unlikely that the training and specific stressors 
the veteran experienced at Fort Chaffee in 1990 and at Paris 
Island in 1992 did exacerbate and aggravate his psychotic 
symptoms.  In support of these opinions, Dr. Mays noted that 
the veteran reported becoming disoriented, confused, easily 
startled, overly suspicious, and suffering from delusions 
during his military training with the U.S. Army in 1990.  The 
veteran was seen for a psychiatric evaluation in June 1992, 
and then was separated from the U.S. Marine Corps.  The 
veteran continued to experience psychotic episodes 
approximately every seven months.  Dr. Mays also noted that 
the specific hallucinations reported over the years revolved 
around military, paramilitary, and covert intelligence 
themes.

Other than a few duplicate copies, the evidence is new in 
that it was not previously of record and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
opinions of Dr. Graves and Dr. Mays provide a plausible nexus 
to service, and relate to unestablished facts necessary to 
substantiate the claim-namely, the onset of disability, and 
of exacerbation in service.  The evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial.  Likewise, the newly 
submitted evidence shows ongoing treatment for a psychiatric 
disability, to include delusional disorder and schizophrenia.  
Given the presumed credibility, the evidence raises a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disability, to include 
delusional disorder and schizophrenia.

Hence, the veteran's application to reopen the claim for 
service connection for a psychiatric disability, to include 
delusional disorder and schizophrenia, must be granted. 
38 U.S.C.A. § 5108.


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disability, to 
include delusional disorder and schizophrenia.


REMAND

As the petition to reopen the claim for service connection 
for a psychiatric disability, to include delusional disorder 
and schizophrenia, has been granted, de novo consideration of 
the claim on appeal is appropriate.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Records first showing a diagnosis of a psychiatric disability 
in 1990 and the newly submitted opinion of exacerbation 
during the veteran's second period of active duty satisfy the 
requirement for evidence that the current condition may be 
related to service.  Kowalski v. Nicholson, 19 Vet App 171 
(2005).  In this case, while the opinion noted exacerbation 
in service, there is no competent medical opinion 
specifically as to whether any increase in disability during 
service was beyond the degree expected of natural progress 
(if any).

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran's pre-
existing psychiatric disability, to include delusional 
disorder and schizophrenia, was aggravated in service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify any current psychiatric 
disability, and to determine:

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's current 
psychiatric disability is related to 
the disability noted during the 
veteran's second period of active 
service, and if so, 

(b) whether it is at least as likely 
as not (50 percent probability or 
more) that the disability noted 
during the veteran's second period 
of active service increased in 
severity during service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

2.  Following any additional 
development deemed appropriate, 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
a supplemental statement of the case, 
containing notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  
The appeal for a TDIU is deferred 
pending this development.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


